UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6627



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EARL SCOTT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Charles E. Simons, Jr., Senior
District Judge. (CR-89-183, CA-97-738)


Submitted:    December 15, 1998         Decided:    February 10, 1999


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earl Scott, Appellant Pro Se. Cameron Glenn Chandler, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl Scott seeks to appeal the district court’s judgment deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s judg-

ment and order and find no reversible error.      Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See United States v. Scott, Nos.

CR-89-183; CA-97-738 (D.S.C. Dec. 24, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




                                   2